—Appeal from a judgment of the Supreme Court (Harris, J.), entered December 30, 1993 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent transferring petitioner to another correctional facility.
We agree with Supreme Court that petitioner had no right to select the facility where he is incarcerated and that the decision to transfer inmates is within respondent’s broad discretionary powers. The record demonstrates a rational basis for the subject transfer due to the fact that petitioner’s incarceration status had been reclassified from maximum to medium security. As for petitioner’s claim of retaliatory transfer, Supreme Court aptly noted that his assertions are conclusory and lacking in supporting factual allegations. All other contentions presented by petitioner are either without merit or not properly presented for appellate review.
Cardona, P. J., White, Casey, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.